Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2004

Grine v. Coombs
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3028




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Grine v. Coombs" (2004). 2004 Decisions. Paper 673.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/673


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 No: 03-3028

           ROBERT W. GRINE, II; JOANNE D. GRINE; ESTATE OF
                       MARGARET M. GRINE,

                                            Appellants


                                           v.


          RONALD W. COOMBS, Executor of the Estate of WILLIAM R.
   COOM BS, DECEASED; BILLIE M. YOST; JACK W. SHRUM; ROTOCAST
     PLASTIC PRODUCTS; ESSEX ENVIRONMENTAL INDUSTRIES, INC;
  TIONESTA BOROUGH COUNCIL, OF FORREST COUNTY; RONALD HALL,
              President of Borough Council, in an individual and official
      capacity; SCOTT DAUM, BOROUGH MANAGER OF TIONESTA, in an
    individual and official capacity; COMM ONWEALTH OF PENNSYLVANIA
DEPARTMENT OF ENVIRONMENTAL PROTECTION ("DEP"); GARY WOZNIAK,
             in an individual and official capacity as an agent of the DEP;
          DANIEL HOLLER, Emergency Response Coordinator, Northwest
               Region, in an individual and official capacity, as an agent
         of the DEP; MICHAEL MCCABE, Regional Administrator, Region
             III, U.S. E.P.A.; COLLEEN CALL, in her Official Capacity
                 Only as Administrator of Tionesta Borough; UNITED
      STATES OF AMERICA ENVIRONMENTAL PROTECTION AGENCY

                  Appeal from the United States District Court
                   for the Western District of Pennsylvania
                             (Civ. No. 95-CV-342)
                   District Judge: Hon. Sean J. McLaughlin

                   Submitted Under Third Circuit LAR 34.1(a)
                                May 13, 2004

                 Before: NYGAARD, McKEE and CHERTOFF,
                              Circuit Judges
                                (Opinion filed: May 28, 2004)

                                           OPINION

McKEE, Circuit Judge.

       Plaintiffs claimed that their up-gradient neighbor and others engaged in unlawful

disposal practices that resulted in the contamination of their Tionesta Borough,

Pennsylvania property. They sued alleging causes of action under the citizen suit

provisions of the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.,

the Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Comprehensive

Environmental Response, Compensation and Liabilities Act, 42 U.S.C. §§ 9601 et seq., as

amended by the Superfund Amendments and Reauthorization Act of 1986, as well as the

Freedom of Information Act, 5 U.S.C. § 552. The complaint also asserted state law

claims for intentional infliction of emotional distress, trespass, nuisance, strict liability, as

well as an alleged violation of the Pennsylvania Hazardous Sites Cleanup Act, 35 PA.

S TAT. A NN. § 6020.101 et seq.

       Inasmuch as the district court has already set forth the factual and tortured

procedural history of this case, we find it unnecessary to repeat that history here. We only

note that on October 23, 2001, the district court entered a final judgment under

Fed.R.Civ.P. 54(b) in favor of the United States Environmental Protection Agency and

Donald S. Welsh, Regional Administrator, Region III of the EPA. Thereafter, the

plaintiffs filed a number of improper interlocutory appeals from various orders entered by



                                                2
the district court granting partial summary judgment to certain defendants, granting

partial motions to dismiss to certain defendants, and denying plaintiffs’ motion to hold the

EPA in contempt. Finally, on M ay 5, 2003, the district court sua sponte dismissed all of

the plaintiffs’ remaining claims against all of the remaining defendants pursuant to

Fed.R.Civ.P. 41(b) because of the plaintiffs’ failure to prosecute by, inter alia, engaging

in dilatory conduct and refusing to comply with case management orders. Grine v.

Coombs, 214 F.R.D. 312 (W .D. Pa. 2003).

       In its Memorandum Opinion, the district court exhaustively explained its reasons

for granting Rule 54(b) judgment to the Federal defendants, its reasons for entering the

other orders noted above, and its reasons for dismissing all remaining claims against the

remaining defendants under Rule 41(b). We are in full agreement with the district court’s

thoughtful and searching analysis. Consequently, we need not engage in a redundant

analysis simply to reach the same results.

       Accordingly, we will affirm the district court substantially for the reasons set forth

in the district court’s Memorandum Opinion without further elaboration.1




   1
    Federal Rule of Appellate Procedure 38 provides a remedy of damages for a party
who is required to defend a legitimate judgment from a frivolous appeal. We will leave it
to the Appellees to determine whether they wish to petition for such an award.

                                              3